      Case: 1:19-cv-08508 Document #: 1 Filed: 12/30/19 Page 1 of 8 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



 Bartlit Beck LLP,                                     1:19-cv-08508

                     Petitioner,                       PETITION TO CONFIRM ARBITRATION
                                                       AWARD
              v.

 Kazuo Okada,

                     Respondent.



       Petitioner Bartlit Beck LLP (“Bartlit Beck”) hereby petitions this Court—under Section

207 of the Federal Arbitration Act (“FAA”), 9 U.S.C. § 207, and the United Nations Convention

on the Recognition and Enforcement of Foreign Arbitral Awards of June 10, 1958, 21 U.S.T.

2517, 330, U.N.T.S. 38 (“New York Convention” or the “Convention”) and its implementing

legislation under Chapter 2 of the FAA, 9 U.S.C. § 201 et seq.—for an order and judgment

confirming a final award dated December 20, 2019 (“Final Award”), against Kazuo Okada

(“Okada”) pursuant to the International Institute for Conflict Prevention and Resolution (“CPR”)

Rules for Administered Arbitration (“Administered Rules”).

                                         THE PARTIES

       1.      Petitioner Bartlit Beck is a limited liability partnership formed under the laws of

the State of Illinois, with its principal place of business at 54 West Hubbard Street, Suite 300,

Chicago, IL 60654.

       2.      Upon information and belief, Okada is an individual who resides in Japan. Upon

information and belief, Okada is a citizen of Japan.
       Case: 1:19-cv-08508 Document #: 1 Filed: 12/30/19 Page 2 of 8 PageID #:1




                                 JURISDICTION AND VENUE

       3.      This proceeding arises under the New York Convention because the Final Award

was rendered against a foreign individual (Okada) and arose out of a commercial legal

relationship not entirely between two U.S. citizens. 9 U.S.C. § 202; see also Championsworld,

LLC v. United States Soccer Fed’n, Inc., 890 F. Supp. 2d 912, 926 (N.D. Ill. 2012) (“[T]he [New

York] Convention applies if (a) a non-U.S. citizen is a party to the commercial relationship, or

(b) the relationship involves property, performance, or enforcement abroad or ‘some other

reasonable relation with one or more foreign states.’”).

       4.      This Court has subject matter jurisdiction over this proceeding pursuant to Section

203 of the FAA, which provides that actions or proceedings falling under the New York

Convention “arise under the laws and treaties of the United States” and are subject to the original

jurisdiction of the district courts of the United States, “regardless of the amount in controversy.”

9 U.S.C. § 203.

       5.      This Court has personal jurisdiction over Okada because Okada has “agree[ed]

and consent[ed] to personal jurisdiction in the federal and state courts in Chicago, Illinois for

purposes of enforcing this arbitration clause and for purposes of enforcing any such arbitration

decision or award.” Declaration of Sean M. Berkowitz in Support of Petition to Confirm

Arbitration Award (“Berkowitz Declaration”), Ex. B (“Ex. B”) at 7. Because Illinois law

governs the Agreement, id., Illinois law also governs the validity of the forum selection clause,

including Okada’s consent to personal jurisdiction, see Ehrenpreis v. Coogle, No. 09 C 4192,

2010 WL 1194386, at *1 (N.D. Ill. Mar. 22, 2010) (“The Seventh Circuit has held that the

validity of a forum-selection clause is to be determined ‘by reference to the law of the

jurisdiction whose law governs the rest of the contract in which the clause appears.’” (quoting



                                                  2
       Case: 1:19-cv-08508 Document #: 1 Filed: 12/30/19 Page 3 of 8 PageID #:1




Abbott Labs. v. Takeda Pharm. Co., 476 F.3d 421, 423 (7th Cir. 2007)). Under Illinois law, a

forum selection clause consenting to personal jurisdiction is enforceable because “[t]here is

nothing fundamentally unfair or surprising in a state’s exercise of jurisdiction over a defendant

who has consented in writing to submit to its jurisdiction.”1 See Rosenthal & Co. v. Rosario, No.

86 C 2922, 1987 WL 13606, at *2 (N.D. Ill. July 9, 1987).

       6.      Venue is proper in this Court under 9 U.S.C. § 204 because the Agreement

containing the arbitration provision pursuant to which the Final Award was rendered designates

Chicago, Illinois, as the place of arbitration, see Ex. B at 6, and the arbitration took place in

Chicago, Illinois. This Petition is timely because it is filed within three years after the Final

Award was made. 9 U.S.C. § 207.

                                           BACKGROUND

       The Parties’ Dispute

       7.      Okada and Bartlit Beck signed the Agreement on December 9, 2017, whereby

Bartlit Beck agreed to represent Okada “in litigation relating to Wynn Resorts currently pending

in Clark County, Nevada.” Ex. B at 1.

       The Arbitration Agreement

       8.      The “Arbitration, Jurisdiction, and Choice of Forum” provision provides that any

dispute arising out of or relating to the Agreement and/or the relationship between Okada and

Bartlit Beck shall be resolved through binding arbitration:




1
  The Agreement states that the consent is “for purposes of enforcing any such arbitration
decision or award.” Ex. B at 7 (emphasis added). The clause extends to confirmation because an
award must be confirmed before it can be enforced. See D.H. Blair & Co. v. Gottdiener, 462
F.3d 95, 103-04 (2d Cir. 2006) (noting that a forum selection clause consenting to personal
jurisdiction to “enforc[e] any award of arbitrators” also covers confirmation proceedings because
an award must first be confirmed).

                                                   3
       Case: 1:19-cv-08508 Document #: 1 Filed: 12/30/19 Page 4 of 8 PageID #:1




                Any dispute arising out of or relating to this Engagement Agreement
                (including the breach, termination or validity thereof) and/or the
                relationship between [Okada] . . . and Bartlit Beck . . . , shall be finally
                resolved by arbitration in accordance with the International Institute for
                Conflict Prevention and Resolution (“CPR”) Rules for Administered
                Arbitration (the “Administered Rules” or “Rules”) by three arbitrators, of
                whom each party shall designate one in accordance with the CPR
                screening procedure set forth in Rule 5.4 (the identity of the designating
                party will not be revealed), with the third arbitrator to be appointed by the
                two party-appointed arbitrators. The arbitration shall be governed by the
                Federal Arbitration Act, 9 U.S.C. §§ 1 et seq. The place of the arbitration
                shall be Chicago, Illinois.

        Id. at 6.

        9.      This provision further provides,

                Bartlit Beck and [Okada] each agree and consent to personal jurisdiction
                in the State of Illinois for the CPR arbitration in Chicago, Illinois and
                further agree and consent to personal jurisdiction in the federal and state
                courts in Chicago, Illinois for purposes of enforcing this arbitration clause
                and for purposes of enforcing any such arbitration decision or award.

        Id. at 7.

        10.     The “Choice of Law” provision stipulated that the “Agreement, and any and all

claims relating to or arising out of it, shall be governed and construed in accordance with the law

of the State of Illinois, excluding Illinois’ choice of law principles.” Id. at 7.

        The Arbitration

        11.     On July 27, 2018, Bartlit Beck filed a Notice of Arbitration against Okada for

breach of contract based on Okada’s failure to make required payments under the Agreement.

Berkowitz Declaration, Ex. A (“Ex. A”) at 23.

        12.     Following the parties’ arbitration agreement and Rule 5.4 of the Administered

Rules, each party designated one arbitrator, and the two party-appointed arbitrators appointed the

third arbitrator. See Ex. B at 6 (stipulating that “each party shall designate one [arbitrator] in

accordance with the CPR screening procedure set forth in Rule 5.4 (the identity of the


                                                   4
       Case: 1:19-cv-08508 Document #: 1 Filed: 12/30/19 Page 5 of 8 PageID #:1




designating party will not be revealed), with the third arbitrator to be appointed by the two party-

appointed arbitrators”); Ex. A at 24. The panel consisted of Dana Welch, Esq. (Chair), Nancy K.

Lesser, Esq., and the Honorable Ronald S. Prager (Ret.). See Ex. A at 24.

       13.     The arbitration proceeding involved more than eight months of extensive

briefings and discovery to Bartlit Beck’s claims and Okada’s defenses. See id. at 24-33.

       14.     On November 1, 2019, Bartlit Beck filed its Final Brief in Support of Award,

which included its cost and fee submissions.

       The Final Award

       15.     On December 20, 2019, the Tribunal issued the Final Award. After careful

consideration of submitted evidence and legal arguments, the Tribunal determined: “i) the parties

formed a valid contract when they entered into the Agreement, and Okada signed it without

duress or coercion after consulting with his attorneys, ii) Bartlit Beck fully performed its

obligations under the Agreement, iii) the terms of the Agreement unambiguously entitle Bartlit

Beck to the $50 million contingency fee, iv) the contingency fee is reasonable, and iii) Okada

breached the Agreement by failing to pay the contingency fee as promised.” Id. at 33.

       16.     The Final Award awarded as follows:

               1. Bartlit Beck is the prevailing party.

               2. Damages in the amount of $54,641,079.48 which consist of the
                  following components:

                   a. Breach of contract damages in the amount of $49,651,513.00.222.

                   b. Pre-award interest in the amount of $4,026,533.66.

                   c. Costs and fees in the amount of $963,032.82 which includes Bartlit
                   Beck’s share of CPR fees in the amount of $10,000 and Bartlit Beck’s
                   share of the arbitrators’ compensation in the amount of $58,249.36.




                                                 5
      Case: 1:19-cv-08508 Document #: 1 Filed: 12/30/19 Page 6 of 8 PageID #:1




               3. In addition, Okada shall pay to Bartlit Beck post-award interest in the
                  amount of $12,242.83 for each calendar day until he pays in full the
                  amounts specified above.

       Id. at 58-59.

       17.     The Final Award was the final decision of the Tribunal, and is final and binding.

Ex. B at 6; Ex. A at 59. Furthermore, Rule 15.7 of the Administered Rules provides, “The award

shall be final and binding on the parties, and the parties will undertake to carry out the award

without delay.”

       18.     As of the date hereof, Okada has not paid Bartlit Beck the amounts described in

the Final Award.

                  THIS COURT SHOULD CONFIRM THE FINAL AWARD

       19.     Section 207 of the FAA mandates that a court “shall confirm the award unless it

finds one of the grounds for refusal or deferral of recognition or enforcement of the award

specified in the [New York Convention].” 9 U.S.C. § 207 (emphasis added); Nat’l Aluminum

Co. v. Peak Chem. Corp., Inc., 132 F. Supp. 3d 990, 998 (N.D. Ill. 2015) (“Chapter 2 of the

FAA . . . allows for confirmation simply on presentation of an arbitration agreement and arbitral

award.”); see also Hyatt Franchising, L.L.C. v. Shen Zhen New World I, LLC, No. 16 C 8306,

2017 WL 372313, at *4 (N.D. Ill. Jan. 26, 2017) (citing Wise v. Wachovia Sec., LLC, 450 F.3d

265, 269 (7th Cir. 2006) for the rule that “district courts during confirmation proceedings are not

engaged in the ‘judicial review of arbitration awards under the Federal Arbitration Act’”).

       20.     None of the New York Convention grounds for denying recognition and

enforcement of an award apply in this case, and so the Final Award should be confirmed. See

Certain Underwriters at Lloyd’s London v. Argonaut Ins. Co., No. 04 C 5852, 2009 WL

3126288, at *8 (N.D. Ill. Sept. 24, 2009) (“[A]bsent one of the statutorily-identified bases for



                                                 6
       Case: 1:19-cv-08508 Document #: 1 Filed: 12/30/19 Page 7 of 8 PageID #:1




refusal or deferred recognition, the court has no discretion under the FAA to refuse to confirm an

arbitral award.”).2

       21.      For the foregoing reasons, Bartlit Beck is entitled to an order confirming the Final

Award pursuant to 9 U.S.C. § 207.

                                     PRAYER FOR RELIEF

       WHEREFORE, pursuant to 9 U.S.C. § 207, Bartlit Beck prays that the Court:

             (1) Enter judgment confirming the Final Award annexed as Exhibit A to the

                Berkowitz Declaration.

             (2) Award any and all other further relief that the Court deems just and proper.




2
  A party resisting confirmation “bears the heavy burden” of establishing that one of the
enumerated grounds for denying confirmation in Article V of the New York Convention applies.
Rusoro Mining Ltd. v. Bolivarian Republic of Venezuela, No. 16-CV-02020 (RJL), 2018 WL
1143153, at *4 (D.D.C. Mar. 2, 2018) (quoting Gold Reserve Inc. v. Bolivarian Republic of
Venezuela 146 F. Supp. 3d 112, 120 (D.D.C. 2015)) (citing Zeiler v. Deitsch, 500 F.3d 157, 164
(2d Cir. 2007); Ottley v. Schwartzberg, 819 F.2d 373, 376 (2d Cir. 1987) (“[T]he showing
required to avoid summary confirmation is high.”)); Imperial Ethiopian Gov’t v. Baruch–Foster
Corp., 535 F.2d 334, 335-36 (5th Cir. 1976)).

                                                  7
     Case: 1:19-cv-08508 Document #: 1 Filed: 12/30/19 Page 8 of 8 PageID #:1




December 30, 2019                        Respectfully submitted,

                                        /s/ Sean M. Berkowitz
                                        One of the Attorneys for Petitioner
                                        Bartlit Beck LLP

                                        Sean M. Berkowitz (Illinois Bar No. 6209701)
                                        Latham & Watkins LLP
                                        330 North Wabash Avenue, Suite 2800
                                        Chicago, IL 60611
                                        (312) 876-7700
                                        Sean.Berkowitz@lw.com

                                        Claudia Salomon (pro hac forthcoming)
                                        Latham & Watkins LLP
                                        885 Third Avenue
                                        New York, NY 10022
                                        (212) 906-1200
                                        Claudia.Salomon@lw.com

                                        Adam L. Hoeflich (Illinois Bar No. 6209163)
                                        Bartlit Beck LLP
                                        54 W. Hubbard Street
                                        Chicago, IL 60654
                                        (312) 494-4400
                                        adam.hoeflich@bartlitbeck.com




                                        8
